DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 12, 2020 and October 11, 2021 has been considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is a "use" claim that does not claim a process, machine, manufacture, or composition of matter. Additionally, claim 15 recites a use but fails to recite steps involved in the process of use. See MPEP 2173.05(q)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 recites the limitation “the yarn of claim 1 consisting essentially of 20% cotton or rayon, 55% hemp, and 25% fibres comprising porous particles”. The limitation is indefinite because it is unclear what the values of % are with respect to (e.g., wt%, vol%, % of fibers, etc.), and what the total the percent is with respect to (e.g., the total weight of the yarn, total volume of the yarn, total number of fibers, etc.). The instant specification states at page 3, line 9 that all percentages are given as percentages of weight, unless otherwise indicated. Therefore, for the 
Claim 7 is indefinite for the same reasons as claim 6, and is interpreted in the same way,
Claim 15 is indefinite because it merely recites a use without any active, positive steps delimiting how the use is actually practiced.

Claim Interpretation
Claims 1 and 2 use the phrase “consisting essentially of”. The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps and those that do not materially affect the basis and novel characteristics of the claimed invention. For the purposes of searching and applying art under 35 U.S.C. 102 and 103, absent a clear indication in the specification of what the basic and novel characteristics are, “consisting essentially of” will be construed as equivalent to “comprising”. See MPEP 2111.03(III).
In the instant case, the specification does not provide a clear indication of the basic and novel characteristics of the invention are. Therefore, “consisting essentially of” is being interpreted as “comprising”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trapani (US 2012/0117708) in view of Silver (US 2009/0173054) and Lopatin (US 4342811).
With respect to claims 1-3, 5, 16 and 18, Trapani teaches an antibacterial fibrous material capable of giving various net-like materials or woven cloths having an antibacterial property by giving flexibility to a fibrous material and knitting or weaving the material (paragraph [0019]). During weaving at least one piece of latitude wire or a longitude wire may be made of a mixed yarn formed by short silver coated fiber (metal wire
Trapani is silent as to the yarn including hemp fibers.
Silver teaches the production of yarn from a blend of regenerated cotton fibers from waste fabric material and of natural hemp fibers (paragraph [0002]). By blending natural hemp fibers with the regenerated cotton fibers, the fibers may be spun into finer count yarns to manufacture better quality products than are currently available with conventional regenerated cotton products (paragraph [0016]). In addition, the yarn is stronger and more absorbent than conventional cotton yarn (paragraph [0016]).
Since both Trapani and Silver teach cotton yarns, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the yarns of Trapani to include hemp in order to provide better quality products as well as yarn that is stronger and more absorbent.
Trapani in view of Silver is silent as to the yarn including fibers comprising porous particles.
Lopatin teaches microporous polymeric bodies with actively sorbent particles (porous particles) dispersed throughout the body (col. 2, lines 34-36). The products of the invention may comprise fibers or filaments suitable for making yarn for many ordinary textile uses (col. 2, lines 45-47). The sorbent materials (porous particles) can be active carbon particles, silica gel, or other particles of molecular filter-type materials (col. 2, lines 54-57). The fibers have high retention of activity and are capable of sorbing vapors, liquids, and solutes to a high percentage of the weight of the sorbent and are used in protective clothing, coverings, or the like (col. 1, lines 19-23 and 36-10).
Lopatin does not explicitly teach that the sorbent particles are porous, however the instant specification at claim 5 teaches that activated carbon and silica gel are usable as the porous 
Since both Trapani in view of Silver and Lopatin teach yarns for use in protective fabrics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polymeric polyester fiber of Trapini to include active carbon particles or silica gel (porous particles), in order to provide fibers with a high retention of activity and that are capable or sorbing vapors, liquids, and solutes in a high percentage. The ordinary artisan would be motivated to add the sorbent particles (porous particles) to the polyester fiber because Lopatin teaches the sorbent articles are dispersed through a polymeric body (col. 2, lines 34-36), and the polyester fiber is the only polymer fiber in Trapani in view of Silver.

With respect to claims 4 and 17, Trapani in view of Silver and Lopatin teach all the limitations of claims 1 and 2 above. Trapani in view of Silver and Lopatin teaches the claimed invention above but does not expressly teach that the sorbent particles (porous particles) are capable of absorbing water. It is reasonable to presume that the sorbent particles (porous particles) being capable of absorbing water is inherent to Trapani in view of Silver and Lopatin. Support for said presumption is found in that the instant disclosure teaches that activated carbon and silica gel are suitable as the porous particles (claims 1 and 4-5) and Trapani in view of Silver is modified by Lopatin to include activated carbon or silica gel particles (porous particles) in the polyester fiber (see rejection of claim 1 above). Since Trapani in view of Silver and Lopatin teaches the use of the same materials as the porous particles of the claimed invention, the materials are therefore are expected to have the same properties of the claimed invention.

With respect to claim 8, Trapani in view of Silver and Lopatin teaches all the limitations of claim 1 above. One of ordinary skill in the art would have been motivated to provide two yarns of claim 1 in the form of a thread in order to provide a fibrous substrate of increased strength that is capable of being woven or knitted into a fabric. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See MPEP 2144.04.

With respect to claim 9, Trapani in view of Silver and Lopatin teaches all the limitations of claim 1 above. Trapani further teaches the fibrous material may be knitted or woven (fabric) (paragraph [0019]). The ordinary artisan would recognize that at least three yarns are necessary to form a knitted or woven fabric.

With respect to claim 10, Trapani in view of Silver and Lopatin teaches all the limitations of claim 9 above. Trapani further teaches the fibrous material may be woven (paragraph [0019]). Woven fabrics necessarily have warp and weft yarns or threads (see e.g., the woven fabric in FIG. 7).

With respect to claims 11-14, Trapani in view of Silver and Lopatin teaches all the limitations of claim 9 above. Trapani in view of Silver and Lopatin teaches the claimed invention above but does not expressly teach wherein the warp and weft tensile strength is at least 700 N, wherein the warp and weft tear strength is at least 30 N, the fabric having a dimensional stability of ±1%, and the fabric having a drying time of less than 25 minutes as measured using the porous particles), both which are suitable porous particles for the instant invention. Therefore, the fabric of Trapani in view of Silver and Lopatin are expected to have the same properties as the claimed invention.

With respect to claim 15, Trapani in view of Silver and Lopatin teaches all the limitations of claim 9 above. Trapani further teaches the antimicrobial fabric is used in manufacturing medical garments (paragraph [0023]).

Claims 1-7 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2008/130099) and Lopatin (US 4342811).
With respect to claims 1-3, 5, 16, and 18, Kim teaches a fabric made of hemp, specifically an elastic sanitary fabric made of hemp which has excellent antibacterial activity and deodorizing function, as well as good elasticity and surface feeling (paragraph [1]). The hemp is blended with at least one generally used fiber selected from cotton, rayon, polyester, and wool at 
Kim is silent as to the yarn including fibers comprising porous particles.
Lopatin teaches microporous polymeric bodies with actively sorbent particles (porous particles) dispersed throughout the body (col. 2, lines 34-36). The products of the invention may comprise fibers or filaments suitable for making yarn for many ordinary textile uses (col. 2, lines 45-47). The sorbent materials (porous particles) can be active carbon particles, silica gel, or other particles of molecular filter-type materials (col. 2, lines 54-57). The fibers have high retention of activity and are capable of sorbing vapors, liquids, and solutes to a high percentage of the weight of the sorbent and are used in protective clothing, coverings, or the like (col. 1, lines 19-23 and 36-10).
Lopatin does not explicitly teach that the sorbent particles are porous, however the instant specification at claim 5 teaches that activated carbon and silica gel are usable as the porous particles. Therefore, the ordinary artisan would recognize that the sorbent particles, particularly the activated carbon and silica gel, are porous particles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polymeric polyester fiber of Kim to include active carbon particles or silica gel (porous particles), in order to provide fibers with a high retention of activity and that are capable or sorbing vapors, liquids, and solutes in a high percentage. The ordinary artisan would be motivated to add the sorbent particles to the polyester 

With respect to claims 4 and 17, Kim in view of Lopatin teach all the limitations of claims 1 and 2 above. Kim in view of Lopatin teaches the claimed invention above but does not expressly teach that the sorbent particles (porous particles) are capable of absorbing water. It is reasonable to presume that the sorbent particles (porous particles) being capable of absorbing water is inherent to Kim in view of Lopatin. Support for said presumption is found in that the instant disclosure teaches that activated carbon and silica gel are suitable as the porous particles (claims 1 and 4-5) and Kim is modified by Lopatin to include activated carbon or silica gel particles in the polyester fiber (see rejection of claim 1 above). Since Kim in view of Lopatin teaches the use of the same materials as the porous particles of the claimed invention, the materials are therefore are expected to have the same properties of the claimed invention.

With respect to claims 6-7, Kim in view of Lopatin teaches all the limitations of claim 1 above. Kim further teaches the weight ratio of the hemp fiber is preferably 5-40% and more preferably 17.9-40% of the total weight of the blended spun yarn (paragraph [15]). Kim further teaches that it is possible to provide various fabrics made of hemp with a variety of functions and prices which can meet the consumer needs, by adjusting the amount of a general fiber which is relatively low in price, thereby being capable of popularizing the fabric made of hemp (paragraph [19]). For example, provided that the content of hemp is constant, a fabric containing a rather increased amount of cotton may be offered to those who want good and soft feeling when worn, and a fabric having an increased amount of polyester may be offered to those who 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of hemp, cotton, and polyester (alone or comprising the sorbent particles) to include the claimed range. One would have been motivated to provide a yarn and resulting fabric which has the necessary antibacterial activity, deodorizing effect, and far-infrared emission without providing a coarse and inelastic surface from the hemp fiber, the desired feel from the cotton fiber, the desired durability from the polyester fiber, and the desired sorbent activity from the polyester fibers containing the sorbent particles (porous particles) at the most reasonable price.

Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Silver (US 2009/0173054) in view of Lopatin (US 4342811).
With respect to claims 1 and 5, Silver teaches the production of yarn from a blend of regenerated cotton fibers from waste fabric material and of natural hemp fibers (paragraph [0002]). By blending natural hemp fibers with the regenerated cotton fibers, the fibers may be spun into finer count yarns to manufacture better quality products than are currently available with conventional regenerated cotton products (paragraph [0016]). In addition, the yarn is stronger and more absorbent than conventional cotton yarn (paragraph [0016]).
Silver is silent as to the yarn including fibers comprising porous particles.
Lopatin teaches microporous polymeric bodies with actively sorbent particles (porous particles) dispersed throughout the body (col. 2, lines 34-36). The products of the invention may porous particles) can be active carbon particles, silica gel, or other particles of molecular filter-type materials (col. 2, lines 54-57). The fibers have high retention of activity and are capable of sorbing vapors, liquids, and solutes to a high percentage of the weight of the sorbent and are used in protective clothing, coverings, or the like (col. 1, lines 19-23 and 36-10).
Lopatin does not explicitly teach that the sorbent particles are porous, however the instant specification at claim 5 teaches that activated carbon and silica gel are usable as the porous particles. Therefore, the ordinary artisan would recognize that the sorbent particles, particularly the activated carbon and silica gel, are porous particles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the yarn of Silver to include polymer fibers with active carbon particles or silica gel (porous particles), in order to provide yarns with a high retention of activity and that are capable or sorbing vapors, liquids, and solutes in a high percentage.

With respect to claim 4, Silver in view of Lopatin teach all the limitations of claim 1 above. Silver in view of Lopatin teaches the claimed invention above but does not expressly teach that the sorbent particles (porous particles) are capable of absorbing water. It is reasonable to presume that the sorbent particles (porous particles) being capable of absorbing water is inherent to Silver in view of Lopatin. Support for said presumption is found in that the instant disclosure teaches that activated carbon and silica gel are suitable as the porous particles (claims 1 and 4-5) and Silver is modified by Lopatin to include activated carbon or silica gel particles in the polyester fiber (see rejection of claim 1 above). Since Silver in view of Lopatin teaches the use of the same materials as the porous particles of the claimed invention, the materials are therefore are expected to have the same properties of the claimed invention.

Claims 2, 7, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver (US 2009/0173054) in view of Lopatin (US 4342811) and Kim (WO 2008/130099).
With respect to claims 2, 16, and 18, Silver teaches the production of yarn from a blend of regenerated cotton fibers from waste fabric material and of natural hemp fibers (paragraph [0002]). By blending natural hemp fibers with the regenerated cotton fibers, the fibers may be spun into finer count yarns to manufacture better quality products than are currently 
Silver is silent as to the yarn including fibers comprising porous particles.
Lopatin teaches microporous polymeric bodies with actively sorbent particles (porous particles) dispersed throughout the body (col. 2, lines 34-36). The products of the invention may comprise fibers or filaments suitable for making yarn for many ordinary textile uses (col. 2, lines 45-47). The sorbent materials (porous particles) can be active carbon particles, silica gel, or other particles of molecular filter-type materials (col. 2, lines 54-57). The fibers have high retention of activity and are capable of sorbing vapors, liquids, and solutes to a high percentage of the weight of the sorbent and are used in protective clothing, coverings, or the like (col. 1, lines 19-23 and 36-10).
Lopatin does not explicitly teach that the sorbent particles are porous, however the instant specification at claim 5 teaches that activated carbon and silica gel are usable as the porous particles. Therefore, the ordinary artisan would recognize that the sorbent particles, particularly the activated carbon and silica gel, are porous particles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the yarn of Silver to include polymer fibers with active carbon particles or silica gel (porous particles), in order to provide yarns with a high retention of activity and that are capable or sorbing vapors, liquids, and solutes in a high percentage.
Silver in view of Lopatin is silent as to the yarn including polyester and/or at least one metal wire.
Kim teaches a fabric made of hemp, specifically an elastic sanitary fabric made of hemp which has excellent antibacterial activity and deodorizing function, as well as good elasticity and surface feeling (paragraph [1]). The hemp is blended with at least one generally used fiber 
Since both Silver in view of Lopatin and Kim teach hemp and cotton yarns, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the yarn of Silver in view of Lopatin to include polyester in order to provide a yarn and a resulting fabric that is cheaper and durable. The ordinary artisan would be motivated to add the sorbent particles (porous particles) to the polyester fiber because Lopatin teaches the sorbent particles (porous particles) are dispersed through a polymeric body (col. 2, lines 34-36), and the polyester fiber is the only polymer fiber in Silver in view of Lopatin and Kim.

With respect to claim 7, Silver in view of Lopatin and Kim teaches all the limitations of claim 2 above. Kim further teaches the weight ratio of the hemp fiber is preferably 5-40% and more preferably 17.9-40% of the total weight of the blended spun yarn (paragraph [15]). Kim further teaches that it is possible to provide various fabrics made of hemp with a variety of functions and prices which can meet the consumer needs, by adjusting the amount of a general fiber with is relatively low in price, thereby being capable of popularizing the fabric made of hemp (paragraph [19]). For example, provided that the content of hemp is constant, a fabric containing a rather increased amount of cotton may be offered to those who want good and soft feeling when worn, and a fabric having an increased amount of polyester may be offered to those who want a cheap and durable fabric (paragraph [19]). Hemp has effects such as antibacterial 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of hemp, cotton, and polyester (alone and/or comprising the sorbent particles) to include the claimed range. One would have been motivated to provide a yarn and resulting fabric which has the necessary antibacterial activity, deodorizing effect, and far-infrared emission without providing a coarse and inelastic surface from the hemp fiber, the desired feel from the cotton fiber, the desired durability from the polyester fiber, and the desired sorbent activity from the polyester fibers containing the sorbent particles (porous particles), at the most reasonable price.

With respect to claim 17, Silver in view of Lopatin and Kim teach all the limitations of claim 2 above. Silver in view of Lopatin and Kim teaches the claimed invention above but does not expressly teach that the sorbent particles (porous particles) are capable of absorbing water. It is reasonable to presume that the sorbent particles (porous particles) being capable of absorbing water is inherent to Silver in view of Lopatin and Kim. Support for said presumption is found in that the instant disclosure teaches that activated carbon and silica gel are suitable as the porous particles (claims 1 and 4-5) and Silver is modified by Lopatin to include activated carbon or silica gel particles in the polyester fiber (see rejection of claim 1 above). Since Silver in view of Lopatin and Kim teaches the use of the same materials as the porous particles of the claimed invention, the materials are therefore are expected to have the same properties of the claimed invention.

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Silver (US 2009/0173054) in view of Lopatin (US 4342811) as applied to claim 1 above, and further in view of Kim (WO 2008/130099).
With respect to claim 3, Silver in view of Lopatin teaches all the limitations of claim 1 above.
Silver in view of Lopatin is silent as to the fibers comprising the sorbent particles (porous particles) being made from polyester, cotton, rayon, or nylon.
Kim teaches a fabric made of hemp, specifically an elastic sanitary fabric made of hemp which has excellent antibacterial activity and deodorizing function, as well as good elasticity and surface feeling (paragraph [1]). The hemp is blended with at least one generally used fiber selected from cotton, rayon, polyester, and wool at an appropriate weight ratio for spinning, resulting in a blended spun yarn, from which a fabric is formed (paragraph [13]). Kim teaches that cotton provides a good and soft feeling when worn and that polyester provides a cheap and durable fabric (paragraph [19]). Based on the teachings of Kim a blended yarn comprising hemp, cotton and/or polyester is preferred.
Since both Silver in view of Lopatin and Kim teach hemp and cotton yarns, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the yarn of Silver in view of Lopatin to include polyester in order to provide a yarn and a resulting fabric that is cheaper and durable. The ordinary artisan would be motivated to add the sorbent particles (porous particles) to the polyester fiber because Lopatin teaches the sorbent particles (porous particles) are dispersed through a polymeric body (col. 2, lines 34-36), and the polyester fiber is the only polymer fiber in Silver in view of Lopatin and Kim.

With respect to claim 6, Silver in view of Lopatin teaches all the limitations of claim 1 above. Silver further teaches the finished yarn is between 30 and 45% recycled and regenerated cotton (paragraph [0006]), which results in 55-70% hemp.
Silver is silent as to the yarn comprising 20% cotton or rayon and 25% of the fibers containing the sorbent particles.
Kim further teaches the weight ratio of the hemp fiber is preferably 5-40% and more preferably 17.9-40% of the total weight of the blended spun yarn (paragraph [15]). Kim further teaches that it is possible to provide various fabrics made of hemp with a variety of functions and prices which can meet the consumer needs, by adjusting the amount of a general fiber with is relatively low in price, thereby being capable of popularizing the fabric made of hemp (paragraph [19]). For example, provided that the content of hemp is constant, a fabric containing a rather increased amount of cotton may be offered to those who want good and soft feeling when worn, and a fabric having an increased amount of polyester may be offered to those who want a cheap and durable fabric (paragraph [19]). Hemp has effects such as antibacterial activity, deodorizing effect, and far-infrared emission (paragraph [12]). However hemp also has poor elasticity or stretch and its coarse surface gives it a rough feeling (paragraph [5]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of hemp, cotton, and fiber comprising the sorbent particles (porous particles) to include the claimed range. One would have been motivated to provide a yarn and resulting fabric which has the necessary antibacterial activity, deodorizing effect, and far-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789